Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered July 28, 2004, which, in an action for personal injuries sustained when a bus operated by defendant pursuant to a contract with Westchester County allegedly collided with plaintiffs vehicle, unanimously affirmed an order of Civil Court, Bronx County (Arthur F. Engoron, J.), entered on or about February 21, 2003, denying defendant’s motion for summary judgment dismissing the complaint for failure to serve a notice of claim, unanimously affirmed, without costs.
We reject defendant’s argument that the documentation on which plaintiff relies indicates that plaintiff was asserting only a minor property damage claim and not a personal injury claim. Although the handwritten letter that plaintiff sent to defendant’s claims administrator two days after the accident describing the accident indicated that only property damages were being claimed, the letter sent to defendant by plaintiffs attorney two months after the accident clearly indicated that he had been retained to recover for personal injuries (see Losada v Liberty Lines Tr., 155 AD2d 337 [1989]). We also reject defendant’s argument that the above letters were not sent to a “proper person” within the meaning of General Municipal Law § 50-e *154(3) (a). It is undisputed that Vincent Nesci, Esq., who represents defendant herein, regularly represents Westchester County in actions involving its buses operated by defendant; that Nesci’s law firm is located at the same address as defendant’s claims administrator, and indeed, Nesci is the claims administrator’s CEO; and that within the time for serving a notice of claim, defendant’s claims administrator replied to the letter that plaintiffs attorney sent to defendant (see Miller v Liberty Lines, 208 AD2d 454 [1994]). Concur—Buckley, P.J., Andrias, Saxe, Nardelli and Malone, JJ. [See 4 Misc 3d 138(A), 2004 NY Slip Op 50847(11) (2004).]